DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the second set of parameter values" in each of lines 5-6 and line 10.  There is insufficient antecedent basis for this limitation in the claim, as the claims on which Claim 3 depend recite both “a second set of values for the first parameter” and “a second set of values for the second parameter,” and therefore it is unclear as to which second set of values is referred to by the phrase “the second set of parameter values.”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iskandar et al., hereinafter Iskandar, US Publication No. 2017/0045573.

Regarding Claim 1, Iskandar teaches a method, comprising: 
generating a first visualization of a first parameter associated with a manufacturing process performed on a wafer (Iskandar paragraphs [0026], [0037]-[0038] and [0052], wherein a topography map of a particular physical property of a semiconductor wafer is generated), wherein values for the first parameter are dependent on a plurality of process variables of the manufacturing process (Iskandar paragraph [0033], wherein the values of the topography map are based on process parameters), and wherein the first visualization represents a first set of values for the first parameter that are associated with a first value for a first process variable of the manufacturing process (Iskandar paragraphs [0047]-[0048] and [0052]-[0053], wherein the topography map is based on the current input values for the process parameters); 
providing a first graphical user interface control element associated with the first process variable of the manufacturing process, wherein the first graphical user interface control element has a first setting associated with the first value for the first process variable (Iskandar Fig. 3 and paragraphs [0047]-[0048], wherein a user interface includes control elements to adjust values of parameters including the process parameters); 
receiving a user input to adjust the first graphical user interface control element from the first setting to a second setting (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters); 
determining a second value for the first process variable based on the second setting of the first graphical user interface control element (Iskandar paragraph [0048], wherein the user setting the value determines the value of the process parameters); 
determining a second set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process (Iskandar paragraph [0048], wherein based on the newly set parameter values, the values of the topography map are recomputed); and 
generating a second visualization of the first parameter associated with the manufacturing process, wherein the second visualization represents the second set of values for the first parameter that are associated with the second value for the first process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).


determining a second set of values for the second parameter that are associated with the second value for the first process variable of the manufacturing process (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters which determines the values of the physical properties); and 
generating a second visualization of the second parameter associated with the manufacturing process, wherein the second visualization represents the second set of values for the second parameter that are associated with the second value for the first process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).


generating a first file comprising a) the second set of values for the first parameter and b) process variable values of the plurality of process variables associated with the second set of parameter values, the process variable values comprising the second value for the first process variable (Iskandar paragraphs [0039] and [0059], wherein data stored in a database, which is a file, includes topography maps and associated parameter values); and 
generating a second file comprising a) the second set of values for the second parameter and b) the process variable values of the plurality of process variables associated with the second set of parameter values (Iskandar paragraphs [0039] and [0059], wherein data stored in a database, which is a file, includes topography maps and associated parameter values).

Regarding Claim 4, Iskandar further teaches wherein the first graphical user interface control element comprises a slider, and wherein each position of the slider is associated with a different value of the first process variable (Iskandar Fig. 3 and paragraph [0048], see sliders used to adjust the values of parameters).


generating a query comprising the second value for the first process variable (Iskandar paragraphs [0048] and [0053], wherein the changing of the values generates a query to recompute the values of the physical property in the topography map); 
sending the query to a remote computing device (Iskandar paragraphs [0060]-[0061], wherein the computing system computing elements may be a system in a data center or a computing cloud); and 
receiving a response to the query, the response comprising the second set of values for the first parameter (Iskandar paragraph [0063], wherein the predicted values are generated by the TP component and received by the user on the display).

Regarding Claim 6, Iskandar further teaches wherein the first set of values for the first parameter that are represented in the first visualization are further associated with a first value for a second process variable of the manufacturing process (Iskandar paragraphs [0048] and [0051], wherein the values in the topography map are based upon multiple different process parameters), the method further comprising: 
providing a second graphical user interface control element associated with the second process variable of the manufacturing process, wherein the second graphical user interface control element has a first setting associated with the first value for the first process variable (Iskandar Fig. 3 and paragraphs [0047]-[0048], wherein a user 
receiving a user input to adjust the second graphical user interface control element from the first setting of the second graphical user interface control element to a second setting of the second graphical user interface control element (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters); 
determining a second value for the second process variable based on the second setting of the second graphical user interface control element (Iskandar paragraph [0048], wherein the user setting the value determines the value of the process parameters); 
determining a third set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process and the second value for the second process variable of the manufacturing process (Iskandar paragraph [0048], wherein based on the newly set parameter values, the values of the topography map are recomputed); and 
generating a third visualization of the first parameter associated with the manufacturing process, wherein the third visualization represents the third set of values for the first parameter that are associated with the second value for the first process variable and the second value for the second process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).



Regarding Claim 8, Iskandar further teaches wherein the first process variable is selected from a group consisting of temperature, chamber pressure, gas flow rate for one or more gasses, one or more device dimensions, process timing, and location within a chamber (Iskandar paragraph [0047], wherein process parameters include RF, power, gas flow rate, percent capacitance, spacing, etc…).

Regarding Claim 9, Iskandar further teaches wherein the first visualization comprises a first wafer map of the wafer, and the second visualization comprises a second wafer map of the wafer (Iskandar paragraph [0027], wherein the topography map is a wafer map).

Regarding Claim 10, Iskandar further teaches wherein determining the second set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process comprises: 

interpolating the second set of values based on additional values for the first parameter that are associated with additional values for the first process variable, wherein the second visualization comprises an indicator that the second visualization was not generated using real data (Iskandar paragraphs [0045]-[0046] and [0048], wherein interpolation is performed to determine the values between position coordinates, with visual indicators of the interpolated values).

Regarding Claim 11, Iskandar further teaches wherein the first parameter comprises at least one of a sensor reading of a physical sensor or a sensor reading of a virtual sensor (Iskandar paragraph [0042], wherein measurements may be performed by sensors to provide a value of the physical property).

Regarding Claim 12, Iskandar teaches a system comprising: 
a data store to store process development data for a manufacturing process performed on a wafer (Iskandar paragraphs [0061]-[0062], see memory 920 or storage 930 containing sensor data, positional coordinates, and prediction models); and 
a computing device (Iskandar paragraph [0060], see computing system) comprising: 
a memory comprising instructions for a process development visualization tool (Iskandar paragraph [0060], see memory 920); and 
a processing device operatively connected to the memory (Iskandar paragraph [0060], see CPU 905), wherein execution of the instructions for the process development visualization tool causes the processing device to: 
generate a first visualization of a first parameter associated with the manufacturing process (Iskandar paragraphs [0026], [0037]-[0038] and [0052], wherein a topography map of a particular physical property of a semiconductor wafer is generated), wherein values for the first parameter are dependent on a plurality of process variables of the manufacturing process (Iskandar paragraph [0033], wherein the values of the topography map are based on process parameters), and wherein the first visualization represents a first set of values for the first parameter that are associated with a first value for a first process variable of the manufacturing process (Iskandar paragraphs [0047]-[0048] and [0052]-[0053], wherein the topography map is based on the current input values for the process parameters); 
provide a first graphical user interface control element associated with the first process variable of the manufacturing process, wherein the first graphical user interface control element has a first setting associated with the first value for the first process variable (Iskandar Fig. 3 and paragraphs [0047]-[0048], wherein a user interface includes control elements to adjust values of parameters including the process parameters); 
receive a user input to adjust the first graphical user interface control element from the first setting to a second setting (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters); 
determine a second value for the first process variable based on the second setting of the first graphical user interface control element (Iskandar paragraph [0048], wherein the user setting the value determines the value of the process parameters); 
generate a query comprising the second value for the first process variable (Iskandar paragraph [0048] and [0053], wherein the changing of the values generates a query to recompute the values of the physical property in the topography map); 
send the query to the data store (Iskandar paragraphs [0045] and [0061]-[0063], wherein the new values are sent to the TP component of the memory 920 to generate values of the topography map); 
receive a response to the query, the response comprising a second set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process (Iskandar paragraph [0063], wherein the predicted values are generated by the TP component and received by the user on the display); and 
generate a second visualization of the first parameter associated with the manufacturing process, wherein the second visualization represents the second set of values for the first parameter that are associated with the second value for the first process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).

Regarding Claim 13, Iskandar further teaches wherein the processing device is further to: 
generate a first visualization of a second parameter associated with the manufacturing process performed on a wafer (Iskandar paragraphs [0026], [0037]-[0038] and [0052], wherein a topography map of a particular physical property of a semiconductor wafer is generated, including topography maps for multiple properties as shown for example in Figs. 8A and 8B illustrating thickness and resistivity), wherein values for the second parameter are dependent on the plurality of process variables of the manufacturing process (Iskandar paragraph [0033], wherein the values of the topography map are based on process parameters), and wherein the first visualization of the second parameter represents a first set of values for the second parameter that are associated with the first value for the first process variable of the manufacturing process (Iskandar paragraphs [0047]-[0048] and [0052]-[0053], wherein the topography map is based on the current input values for the process parameters); 
determine a second set of values for the second parameter that are associated with the second value for the first process variable of the manufacturing process, wherein the second set of values are included in the response to the query (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters which determines the values of the physical parameters, and which queries the TP component to generate new values); and 
generate a second visualization of the second parameter associated with the manufacturing process, wherein the second visualization represents the second set of 

Regarding Claim 14, Iskandar further teaches wherein the first set of values for the first parameter that are represented in the first visualization are further associated with a first value for a second process variable of the manufacturing process (Iskandar paragraphs [0048] and [0051], wherein the values in the topography map are based upon multiple different process parameters), and wherein the processing device is further to: 
provide a second graphical user interface control element associated with the second process variable of the manufacturing process, wherein the second graphical user interface control element has a first setting associated with the first value for the first process variable (Iskandar Fig. 3 and paragraphs [0047]-[0048], wherein a user interface includes control elements to adjust values of parameters including the process parameters); 
receive a user input to adjust the second graphical user interface control element from the first setting of the second graphical user interface to a second setting of the second graphical user interface (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters); 
determine a second value for the second process variable based on the second setting of the second graphical user interface control element (Iskandar paragraph 
determine a third set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process and the second value for the second process variable of the manufacturing process (Iskandar paragraph [0048], wherein based on the newly set parameter values, the values of the topography map are recomputed); and 
generate a third visualization of the first parameter associated with the manufacturing process, wherein the third visualization represents the third set of values for the first parameter that are associated with the second value for the first process variable and the second value for the second process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).

Regarding Claim 15, Iskandar further teaches wherein the first visualization comprises a first wafer map of the wafer, wherein the second visualization comprises a second wafer map of the wafer (Iskandar paragraph [0027], wherein the topography map is a wafer map), wherein the first graphical user interface control element comprises a slider, and wherein each position of the slider is associated with a different value of the first process variable (Iskandar Fig. 3 and paragraph [0048], see sliders used to adjust the values of parameters).


determining that no real data was generated for the first value for the first process variable of the manufacturing process (Iskandar paragraphs [0037] and [0045], wherein positional coordinates that do not have predicted values are determined); and 
interpolating the second set of values based on additional values for the first parameter that are associated with additional values for the first process variable, wherein the second visualization comprises an indicator that the second visualization was not generated using real data (Iskandar paragraphs [0045]-[0046] and [0048], wherein interpolation is performed to determine the values between position coordinates, with visual indicators of the interpolated values).

Regarding Claim 17, Iskandar teaches a non-transitory machine-readable storage medium (Iskandar paragraph [0060], see memory 920) including instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
generating a first visualization of a first parameter associated with a manufacturing process performed on a wafer (Iskandar paragraphs [0026], [0037]-[0038] and [0052], wherein a topography map of a particular physical property of a semiconductor wafer is generated), wherein values for the first parameter are dependent on a plurality of process variables of the manufacturing process (Iskandar paragraph [0033], wherein the values of the topography map are based on and wherein the first visualization represents a first set of values for the first parameter that are associated with a first value for a first process variable of the manufacturing process (Iskandar paragraphs [0047]-[0048] and [0052]-[0053], wherein the topography map is based on the current input values for the process parameters); 
providing a first graphical user interface control element associated with the first process variable of the manufacturing process, wherein the first graphical user interface control element has a first setting associated with the first value for the first process variable (Iskandar Fig. 3 and paragraphs [0047]-[0048], wherein a user interface includes control elements to adjust values of parameters including the process parameters); 
receiving a user input to adjust the first graphical user interface control element from the first setting to a second setting (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters); 
determining a second value for the first process variable based on the second setting of the first graphical user interface control element (Iskandar paragraph [0048], wherein the user setting the value determines the value of the process parameters); 
determining a second set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process (Iskandar paragraph [0048], wherein based on the newly set parameter values, the values of the topography map are recomputed); and 
generating a second visualization of the first parameter associated with the manufacturing process, wherein the second visualization represents the second set of values for the first parameter that are associated with the second value for the first process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).

Regarding Claim 18, Iskandar further teaches the operations further comprising: 
generating a first visualization of a second parameter associated with the manufacturing process performed on a wafer (Iskandar paragraphs [0026], [0037]-[0038] and [0052], wherein a topography map of a particular physical property of a semiconductor wafer is generated, including topography maps for multiple properties as shown for example in Figs. 8A and 8B illustrating thickness and resistivity), wherein values for the second parameter are dependent on the plurality of process variables of the manufacturing process (Iskandar paragraph [0033], wherein the values of the topography map are based on process parameters), and wherein the first visualization of the second parameter represents a first set of values for the second parameter that are associated with the first value for the first process variable of the manufacturing process (Iskandar paragraphs [0047]-[0048] and [0052]-[0053], wherein the topography map is based on the current input values for the process parameters); 
determining a second set of values for the second parameter that are associated with the second value for the first process variable of the manufacturing process (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters which determines the values of the physical properties); and 


Regarding Claim 19, Iskandar further teaches wherein the first set of values for the first parameter that are represented in the first visualization are further associated with a first value for a second process variable of the manufacturing process (Iskandar paragraphs [0048] and [0051], wherein the values in the topography map are based upon multiple different process parameters), the operations further comprising: 
providing a second graphical user interface control element associated with the second process variable of the manufacturing process, wherein the second graphical user interface control element has a first setting associated with the first value for the first process variable (Iskandar Fig. 3 and paragraphs [0047]-[0048], wherein a user interface includes control elements to adjust values of parameters including the process parameters); 
receiving a user input to adjust the second graphical user interface control element from the first setting of the second graphical user interface to a second setting of the second graphical user interface (Iskandar paragraphs [0048] and [0053], wherein a user can adjust the values of the process parameters); 
determining a second value for the second process variable based on the second setting of the second graphical user interface control element (Iskandar paragraph 
determining a third set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process and the second value for the second process variable of the manufacturing process (Iskandar paragraph [0048], wherein based on the newly set parameter values, the values of the topography map are recomputed); and 
generating a third visualization of the first parameter associated with the manufacturing process, wherein the third visualization represents the third set of values for the first parameter that are associated with the second value for the first process variable and the second value for the second process variable (Iskandar paragraph [0048], wherein the topography map is re-visualized based on the newly set parameter values).

Regarding Claim 20, Iskandar further teaches wherein determining the second set of values for the first parameter that are associated with the second value for the first process variable of the manufacturing process comprises: 
determining that no real data was generated for the first value for the first process variable of the manufacturing process (Iskandar paragraphs [0037] and [0045], wherein positional coordinates that do not have predicted values are determined); and 
interpolating the second set of values based on additional values for the first parameter that are associated with additional values for the first process variable, wherein the second visualization comprises an indicator that the second visualization 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIC D LEE/Primary Examiner, Art Unit 2851